POCH, J. This is a claim for damages arising out of three accidents involving three vehicles owned by Claimant. All of these accidents occurred approximately one mile east of Barry, Illinois, on U.S. Route 36. A hearing was conducted before Commissioner Richard H. Parsons who heard testimony of witnesses, and received evidence and the briefs and arguments of counsel. The commissioner has duly filed his report, together with the transcript of evidence exhibits and briefs now before us. The accidents occurred on the following dates: On April 21, 1974, tractor trailer driven by Billy J. Platt, on October 27, 1974, tractor trailer driven by David H. Allen, and on November 3,1974, tractor trailer driven by Jack N. Dodd. Testimony of the drivers disclosed that all accidents occurred when the drivers encountered a section of the highway which was slippery and wet in each occurrence, each driver was unable to control the truck that he was operating, and as a result each truck slid from U.S. Route 36 and crashed along an area north of said highway. The section of the highway in question had a strip of tar which, on becoming wet, became extremely slippery. There were no warning signs alerting the motoring public of said condition. The testimony of the police officers who investigated these three accidents was that the road was wet and very slippery due to the tar on said road. One of the officers testified that there were other accidents that occurred due to the slippery condition of the road. Some time after the occurrence of these accidents, an asphalt overlay was placed over the general area because it was deemed necessary due to the fact that the area was bad, had wheel lanes and alligator crack. After reviewing the complete record in this case we find that although the State is not an insurer of all accidents which occur on a highway, it does have an obligation to keep its roads in a reasonably safe condition and the duty to place signs warning of unusual conditions which motorists may encounter. Despite numerous accidents on U.S. Route 36 east of Barry, Illinois, during the same or similar weather conditions, the State failed to warn the motoring public of the dangerous condition. Therefore, due to the negligence of the State, the Claimant is entitled to an award. Claimant is hereby awarded the sum of thirty eight thousand one hundred fifty nine ($38,159.00) dollars.